Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), by and between Real Mex
Restaurants, Inc., a Delaware corporation (the “Company”), and Steven Tanner
(the “Executive”).  Capitalized terms used herein but not otherwise defined have
the meaning set forth in Section 1.1 hereof.

 

WHEREAS, the Company wishes to employ Executive, and Executive wishes to accept
such employment, each upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual undertakings contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

1.1           Definitions.  As used herein, the following terms shall have the
following meanings.

 

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).

 

“Board” means the board of directors of the Company.

 

“Cause” means (i) the commission of a felony or a crime by Executive involving
moral turpitude or the commission of any other act or omission by Executive
involving dishonesty, disloyalty or fraud with respect to any member of the
Company Group, (ii) conduct by Executive which brings any member of the Company
Group into substantial public disgrace or disrepute, (iii) failure by Executive
to perform material duties as reasonably directed by the President and Chief
Executive Officer of the Company or the

 

--------------------------------------------------------------------------------


Board and, if susceptible to remedy or cure, is not cured or remedied and
continues for fifteen (15) days after the President and Chief Executive Officer
of the Company or the Board has given written notice to the Executive specifying
in reasonable detail the manner in which Executive has continued to fail to
perform his duties, (iv) gross negligence or willful misconduct by Executive
with respect to any member of the Company Group, or (v) any breach of a material
provision of this Agreement by Executive that is not susceptible to remedy or
cure, or if susceptible to remedy or cure, is not cured or remedied and
continues for fifteen (15) days after the Board has given written notice to
Executive specifying the manner in which Executive has breached this Agreement.

 

“Company Group” means, collectively, the Company and its Subsidiaries and any
successors thereto.

 

“Employment Period” has the meaning set forth in Section 2.1.

 

 “Permanent Disability” means either (i) Executive is or (ii) in the good faith
determination of the Board, Executive will likely be unable to substantially
perform, by reason of illness, accident, injury, physical or mental incapacity
or other disability, his duties or obligations under this Agreement for a period
of ninety (90) consecutive days or for shorter periods aggregating 120 days
during any period of twelve (12) consecutive months; provided, that such
disability constitutes a disability for purposes of Section 409A.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time

 

2

--------------------------------------------------------------------------------


owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of partnership, association or other business
entity gains or losses or shall be or control the managing director or general
partner of such partnership, association or other business entity.

 

ARTICLE II

 

Employment

 

2.1           Employment.  The Company agrees to employ Executive, and Executive
hereby accepts employment with the Company and such other members of the Company
Group as the Board shall determine, upon the terms and conditions set forth in
this Agreement for the period beginning on January 1, 2008 (the “Commencement
Date”) and ending as provided in Section 2.4 (the “Employment Period”).

 

2.2           Position and Duties.

 

(a)           Commencing on the date hereof and continuing during the Employment
Period, Executive shall serve as Executive Vice President and Chief Financial
Officer of each of the Company and such other members of the Company Group as
the Board shall determine and shall have the typical duties, responsibilities
and authority of a Person serving in such capacities in an organization of
similar size and structure as the Company, subject in each instance to the
supervision and direction of the Chief Executive Officer of the Company, Board
or such other Person as the Board may designate.  Executive shall report
directly to the President and Chief Executive Officer of the Company or to such
other Person as the Board may designate.

 

(b)           Executive shall devote his best efforts and his full business time
and attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company Group
and the performance of Executive’s duties as Executive Vice President and Chief
Financial Officer of the Company and such other members of the Company Group as
the Board shall determine.  The Executive shall perform his duties and
responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.

 

3

--------------------------------------------------------------------------------


2.3           Base Salary, Bonus and Benefits.

 

(a)           During the Employment Period, Executive’s total base salary shall
be $296,587 per annum or such greater amount as the Board shall determine, from
time to time, in its sole discretion (the “Base Salary”), which salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices and shall be subject to customary withholding.  The Company will
review the Executive’s total base salary annually.

 

(b)           During the Employment Period, Executive shall be eligible to
receive an annual (based on the Company’s fiscal year) bonus of up to 50% of his
Base Salary (the “Bonus”).  The Bonus shall be based upon the Company’s annual
financial results, as reflected in its audited financial statements, and shall
consist of a single lump sum cash payment payable within thirty (30) days after
the completion of the Company’s audited annual financial statements, but in no
event later than 2 ½ months after the end of the Company’s fiscal year.  The
Bonus shall be determined as follows:  Within a mutually agreeable time period
prior to the beginning of each fiscal year of the Company, Executive shall
submit to the Board for its approval the Company’s operational plan, including a
fiscal budget, for the next fiscal year of the Company.  The Board shall
establish financial targets and set conditions each year based on the approved
operational plan (a “Bonus Plan”).  The financial targets and conditions
established for Executive’s Bonus shall be consistent with those established for
other senior executives of the Company.  Executive shall receive the percentage
of the maximum Bonus specified by the applicable Bonus Plan, depending on
whether the Company attains all or a portion of the financial targets
established, and meets all of the conditions set under such Bonus Plan for that
year.  Any of the Company’s financial results that are used to calculate a Bonus
shall be taken only from the Company’s audited financial statements for the
applicable year.

 

(c)           During the Employment Period, consistent with past custom and
practice, Executive shall be entitled to (i) participate in all of the Company
Group’s employee benefit programs for which senior executive employees of the
Company Group are generally eligible, including, if offered by the Company to
such executives, medical surgical, hospitalization, dental, worker’s
compensation

 

4

--------------------------------------------------------------------------------


insurance and disability coverage, (ii) four (4) weeks of paid vacation each
year, (iii) the payment by the Company, or such other member of the Company
Group as the Board shall determine to the Executive of a car allowance of $700 a
month, payable no less frequently than quarterly, plus reimbursement of all
reasonable, documented expenses related to the operation of an automobile,
including repairs, maintenance, insurance and registration fees and (iv) such
other benefits as the Board may from time to time determine.  The benefits
described in Section 2.3(c)(i)-(iv) above are collectively referred to herein as
the Executive’s “Benefits.”

 

2.4           Term; Severance Payments; Release.

 

(a)           The Employment Period shall end four years from the Commencement
Date, subject to earlier termination (i) by reason of Executive’s death or
Permanent Disability, (ii) by resolution of a majority of the directors of the
Board, terminating Executive’s employment hereunder, with or without Cause or
(iii) upon Executive’s voluntary resignation.

 

(b)           If the Employment Period is terminated by the Board for Cause the
Executive shall be entitled to his Base Salary and Benefits up to the date of
termination, but shall not be entitled to any further Base Salary or Benefits or
any then unpaid Bonus for that fiscal year, any prior year, or any future year,
or to any severance compensation of any kind, nature or amount.

 

(c)           If Executive’s employment is terminated as a result of his death
or Permanent Disability, the Company shall pay or cause to be paid to Executive
or his Estate, as applicable, (i) unpaid Base Salary and Benefits up to the date
of such termination, (ii) any previously awarded but unpaid Bonus, and
(iii) such prorated Bonus for the fiscal year in which the termination occurs as
the Board shall determine in good faith on a basis consistent with past custom
and practice, payable in substantially equal installments over the same one-year
period as severance payments under Section 2.4(d); and neither Executive nor his
Estate shall be entitled to any further Base Salary, Benefits or Bonus for that
year or any future year, or to any severance compensation of any kind, nature or
amount.

 

(d)           Subject to paragraph 2.4(e), if the Employment Period is
terminated by the Board without Cause, Executive shall be entitled to (i) unpaid
Base Salary and Benefits up to the date of such

 

5

--------------------------------------------------------------------------------


termination and (ii) for a period of one (1) year following the date of such
termination (the “severance period”), severance payments equal in the aggregate
to his annual Base Salary (payable in accordance with the terms of
Section 2.4(f) below).  Until the earlier of the end of the severance period and
such time as Executive begins to receive medical benefits other than those
contemplated herein, Executive shall continue to participate at the Company’s
cost in the Company’s medical plan on a level no less favorable than that
enjoyed by the Executive at the time of his termination.   In the event that
(i) the Company shall be precluded under its existing policy from providing such
coverage to Executive or (ii) Executive would no longer be eligible for
continuation coverage under Section 4980B of the Code (“COBRA”) during the
severance period and the provision of coverage would be subject to Section 409A,
the Company shall pay Executive a cash payment on the first payroll date of each
month an amount equal to the COBRA cost for medical coverage under the Company’s
health, less the amount that the Executive would be required to contribute for
such medical coverage as if Executive were an active employee of the Company. 
Executive shall not be entitled to any further Base Salary, Benefits or then
unpaid Bonus for that year, any prior year, or any future year, or to any
further severance compensation of any kind, nature or amount except as herein
provided.

 

(e)           Executive agrees that Executive shall be entitled to the payments
provided for in Section 2.4(d) if and only if Executive has not materially
breached as of the date of termination of the Employment Period the provisions
of Sections 2.5, 2.6 and 2.7 hereof or the obligations set forth in Annex A to
Executive’s Stock Option Grant Agreement, and does not breach such Sections or
other obligations at any time during the severance period, and the Company will
be relieved of any obligation to make such payments during any portion of the
severance period in which the Executive is in breach of any such obligation;
provided that the Company will resume making such payments to Executive during
the severance period at such time as the Board determines in good faith that any
such breach has ceased or otherwise been cured.

 

(f)            Any severance payments pursuant, to Section 2.4(d) shall be made
in installments on the payment dates on which Executive’s Base Salary would have
otherwise been paid if

 

6

--------------------------------------------------------------------------------


the Employment Period had continued (net of any withholding taxes), and as of
the date of the final such payment none of the Company or any other member of
the Company Group shall have any further obligation to Executive pursuant to
this Section 2.4 except as provided by law.

 

(g)           Executive hereby agrees that no severance compensation of any
kind, nature or amount shall be payable to Executive in connection with any
termination of the Employment Period, except as expressly set forth in this
Section 2.4, and Executive hereby irrevocably waives any claim for any other
severance compensation.

 

(h)           Executive acknowledges and agrees that notwithstanding anything to
the contrary set forth above, no payments shall be made to the Executive by the
Company following any termination of this Agreement unless, if so requested by
the Company, Executive executes, does not revoke, and delivers to the Company,
within 60 days following Executive’s termination of employment, a release in
form satisfactory to the Company pursuant to which Executive releases and
forever discharges the Company, its then or former parents, subsidiaries and
affiliates, their respective predecessors and successors, and their respective
officers, employees, agents, and directors, from all claims or actions of any
kind arising on or before the date of termination.  This general release and
waiver shall include, but not be limited to, all claims or actions arising out
of, or relating in any way to the Executive’s employment with the Company,
including any claim for compensation, or any claim of discrimination under any
state, federal or local law or regulation, including under the Age
Discrimination in Employment Act of 1967, as amended, or any claim for wrongful
termination, breach of contract, breach of covenant of good faith and fair
dealing, negligence or intentional infliction of emotional distress,
misrepresentation or defamation.  If Executive maintains, or participates in any
claim or action, in any court or agency, based wholly or partially upon a claim
or action Executive has released or waived under this Agreement, Executive
agrees to pay all expenses and costs (including reasonable attorney’s fees)
incurred by the Company and those associated with the Company in defense of such
claim or action.  This release shall not be construed as a waiver of any rights
executive has under any pension or other benefit plan maintained by the Company
for its employees generally or any rights of indemnification provided by

 

7

--------------------------------------------------------------------------------


the Company’s Certificate of Incorporation and Bylaws for services rendered as
an officer or director of the Company.

 

2.5           Confidential Information.  The Executive acknowledges that- he may
have access to certain confidential, non-public and proprietary information (the
“Confidential Information”), concerning the Company and other members of the
Company Group and their respective officers, directors, shareholders, employees,
agents and representatives and agrees that: (i) unless pursuant to prior written
consent by the Board (which shall not be unreasonably withheld), the Executive
shall not disclose any Confidential Information or the provisions of this
Agreement to any third party, unless compelled by court order or subpoena, in
which case Executive shall (A) immediately notify the Company of any such court
order or subpoena in order to enable the Company to contest such court order or
subpoena, (B) fully cooperate with any efforts by the Company to limit the
extent of such disclosure and (C) disclose only so much of such confidential
information as is necessary to comply with such court order or subpoena;
(ii) the Executive shall treat as confidential all Confidential Information and
shall take reasonable precautions to prevent unauthorized access to the
Confidential Information; (iii) the Executive shall not use the Confidential
Information in any way detrimental to the Company or any other member of the
Company Group and shall use the Confidential Information for the exclusive
purpose of effecting his duties of employment with the Company; and (iv) the
Executive agrees that the Confidential Information obtained during his
employment with the Company shall remain the exclusive property of the Company
and any other member of the Company Group, and the Executive shall promptly
return to the Company all material which incorporates, or is derived from, all
such Confidential Information immediately following the date of termination.  It
is hereby agreed that Confidential Information does not include information
generally available and known to the public or obtained from a source not bound
by a confidentiality agreement with any member of the Company Group.

 

2.6           Inventions and Patents.  The Executive hereby agrees that all
inventions, innovations or improvements in the method of conducting the business
(including improvements, ideas and discoveries, whether patentable or not) of
the Company or any other member of the Company Group whether prior to,

 

8

--------------------------------------------------------------------------------


the date hereof or thereafter, in each case conceived or made by him in the
course of his employment with the Company, belong to the Company and such other
member of the Company Group, except for such inventions, innovations and
improvements that have become part of the public domain and are not entitled to
statutory or common law protection.  The Executive will promptly disclose such
inventions, innovation or improvements to the Board and perform all actions
reasonably requested by the Board to establish and confirm such ownership by the
applicable member of the Company Group.

 

2.7           Noncompete, Nonsolicitation.

 

(a)           The Executive acknowledges that in the course of his employment
with the Company or any other member of the Company Group he has become
familiar, and he will become familiar, with the Company Group’s trade secrets
and with other Confidential Information and that his services have been and will
be of special, unique and extraordinary value to the Company Group.  Therefore,
the Executive agrees that, (1) during the time he is employed by the Company or
any other member of the Company Group and (ii) during the severance period (the
“Noncompete Period”), the Executive shall not directly or indirectly own,
manage, control, participate in, consult with, render services for, or in any
manner engage in, any business competing directly or indirectly with the
business of the Company Group (as defined below), within any metropolitan area
in which any member of the Company Group engages or has definitive plans to
engage in such business as of the date of termination by the Company Group;
provided, that the Executive shall not be precluded from purchasing or holding
publicly-traded securities of any such entity so long as the Executive shall
hold less than 2% of the outstanding units of any such class of securities and
has no active participation in the business of such entity.  At the Company’s
option, the Noncompete Period shall be extended for up to one (1) additional
year provided that the Company extend the severance period for a corresponding
period.  As used in this Section 2.7(a) the business of the Company Group means
the ownership, management, operation, or franchising of restaurants, canteens,
cafeterias, kiosks and other food service operations featuring Mexican food and
the manufacture and distribution of Mexican food products.

 

9

--------------------------------------------------------------------------------


(b)           During the Noncompete Period, the Executive shall not directly or
indirectly (i) induce or attempt to induce any employee of the Company or any
other member of the Company Group to leave the employ of the Company or such
other member of the Company Group, (ii) hire any person who was an employee of
the Company or any other member of the Company Group at any time during the
Executive’s employment with the Company or any, other member of the Company
Group except for such employees whose employment has been terminated for at
least six months, or (iii) induce or attempt to induce any customer, supplier,
licensee, licensor, franchisee, franchisor or other business relation of the
Company or any other member of the Company Group to cease doing business with
the Company or such other member of the Company Group.

 

(c)           The Executive agrees that (i) the covenants set forth in this
Section 2.7 are reasonable in geographical and temporal scope and in all other
respects, (ii) the Company would not have entered into this Agreement but for
the covenants of the Executive contained herein, and (iii) the covenants
contained herein have been made in order to induce the Company to enter into
this Agreement.

 

(d)           If, at the time of enforcement of this Section 2.7, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

 

2.8           Compliance with Section 409A.

 

(a)           This Agreement shall be interpreted to avoid any penalty sanctions
and adverse tax consequences under Section 409A.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
penalty sanctions or adverse tax consequences under Section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions and adverse tax consequences will not be imposed.  All
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” as that term is

 

10

--------------------------------------------------------------------------------


defined for purposes of Section 409A.  In no event may the Executive, directly
or indirectly, designate the calendar year of payment.

 

(b)           To the maximum extent permitted under Section 409A, the severance
payments payable under this Agreement are intended to comply with the
“short-term deferral exception” under Section 409A and any remaining amount is
intended to comply with the “separation pay exception” under Section 409A.  For
purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which the Executive is entitled under this
Agreement shall be treated as a separate payment.  In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement, including any payment pursuant to the Company’s regular payroll
practices, shall be treated as a right to a series of separate payments.

 

(c)           Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” at the time of his separation from service
for purposes of Section 409A (as determined by the Company), no payment shall be
made on account of such separation from service before the date that is six
months after Executive’s separation from service (or, if earlier, the date of
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

 

(d)           Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the

 

11

--------------------------------------------------------------------------------


last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

 

ARTICLE III

 

Miscellaneous

 

3.1           Executive’s Representations.  Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by the Executive does not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) the Executive
is not a party to or bound by any employment agreement, consulting or service
agreement, noncompete agreement or confidentiality agreement with any other
person or entity, and (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms.  The Executive hereby
acknowledges and represents that he has consulted with independent legal counsel
regarding his rights and obligations; under this Agreement and that he fully
understands the terms and conditions contained herein.

 

3.2           Survival.  Sections 2.4, 2.5, 2.6 and 2.7 and Sections 3.1 through
3.12 shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

3.3           Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will only be deemed to have been given when delivered personally,
sent via a nationally recognized overnight courier, or sent via facsimile to the
recipient.  Such notices, demands and other communications will be sent to the
address indicated below:

 

To the Company:

 

To the Executive:

 

 

12

--------------------------------------------------------------------------------


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

3.4           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

3.5           Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral.

 

3.6           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

3.7           Successors and Assigns.  Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
successors and assigns.  Notwithstanding anything to the contrary contained
herein, the Company shall have the right to assign any and/or all of its rights
and obligations under this Agreement (i) to one or more other members of the
Company Group; provided, however that no such assignment by the Company shall
relieve the Company of its obligations hereunder in the event that any such
obligations are not satisfied by the other members of the Company Group and
(ii) in connection with the sale of the Company, whether by merger,
consolidation, reorganization, sale of all or substantially all of the Company’s
assets, or sale of a majority of the outstanding shares of the Company’s stock
or otherwise.

 

3.8           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen hereto by the parties hereto to express
their mutual intent, and no rule of strict construction shall be applied to this
Agreement.

 

13

--------------------------------------------------------------------------------


3.9           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

3.10         Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement and the exhibits and schedules hereto will
be governed by and construed in accordance with the domestic laws of the State
of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

 

3.11         Remedies.  Each of the parties to this Agreement will be entitled
to enforce its rights, under this Agreement specifically, to recover damages
caused by any actual or threatened breach or violation of any provision of this
Agreement and to exercise all other rights existing in its favor.  The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any actual or threatened breach of the provisions of this Agreement and
that, in addition to any other remedies available under applicable law, any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

 

3.12         Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive.

 

14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the dates set forth below.

 

 

 

 

REAL MEX RESTAURANTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

2/28/08

 

By:

/s/ Frederick Wolfe

 

 

 

 

Name:

Frederick Wolfe

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Dated:

2/28/08

 

 

/s/ Steven Tanner

 

 

 

 

 

Steven Tanner

 

 

--------------------------------------------------------------------------------

 